Citation Nr: 0333371	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
service-connected degenerative osteoarthritis of the right 
shoulder girdle, for the period from October 1, 2001, to 
April 23, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1993 to 
February 2000. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Detroit, 
Michigan.  In the June 2001 rating decision, the RO reduced 
the veteran's rating for degenerative osteoarthritis of the 
right shoulder girdle, from 20 percent to 0 percent, 
effective October 1, 2001.  The RO also reduced the veteran's 
rating for postoperative residuals, medical meniscectomy, 
left knee, from 10 percent to 0 percent, effective October 1, 
2001.  

In a July 2002 rating decision, the RO increased the 
veteran's rating for degenerative osteoarthritis of the right 
shoulder girdle, from 0 percent up to 10 percent, effective 
October 1, 2001.  The RO also increased the veteran's rating 
for post surgical correction of left meniscal tear, left 
knee, from 0 percent up to 10 percent, effective October 1, 
2001.  This rating decision regarding the left meniscal tear, 
left knee fully restored the veteran's 10 percent rating, and 
resolved the notice of disagreement on this issue. 

It should be noted that the Board's May 2003 remand was, in 
part, in error.  The Board indicated the existence of the 
issue of entitlement to a rating in excess of 10 percent for 
service-connected postoperative residuals of revision of a 
meniscal tear, left knee.  However, as discussed above, the 
RO's July 2002 rating decision fully restored the veteran's 
prior 10 percent rating on this issue.  This issue is not on 
appeal. 

Furthermore, the Board recognizes that the veteran seeks 
entitlement to an increased evaluation in excess of 20 
percent of his service-connected degenerative arthritis of 
the right shoulder.  However, this increased rating issue is 
different than the issue of restoration of a 20 percent 
rating for service-connected degenerative osteoarthritis of 
the right shoulder girdle and, therefore, must be separately 
adjudicated.

Therefore, the issue of the veteran's entitlement to an 
increased evaluation in excess of 20 percent for service-
connected degenerative arthritis of the right shoulder is 
referred back to the RO for adjudication.

The only issue presently before the Board is the veteran's 
entitlement to restoration of a 20 percent rating for 
service-connected degenerative osteoarthritis of the right 
shoulder girdle, for the period from October 1, 2001, to 
April 23, 2003.


FINDINGS OF FACT

1.  For the period from October 1, 2001, to April 23, 2003, 
the veteran's service-connected degenerative osteoarthritis 
of the right shoulder girdle was manifested by pain, weakness 
and crepitation. 
 
3.  For the period from October 1, 2001, to April 23, 2003, 
the medical evidence  showed that the veteran's painful 
motion was the equivalent to limitation of motion of the arm 
at shoulder level.


CONCLUSION OF LAW

Restoration of a 20 percent rating for the veteran's service-
connected degenerative osteoarthritis of the right shoulder 
girdle, for the period from October 1, 2001, to April 23, 
2003, is granted.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.321(b)(1), 3.344, 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the veteran's December 1999 claim, he stated that he had a 
right shoulder disorder which began in 1997.  The veteran's 
separation examination dated October 1999 indicated right 
rotator cuff tendonitis and right shoulder degenerative joint 
disease.  His November 1992 enlistment exam indicated 
clinically normal upper extremities, spine and other 
musculoskeletal. 

The veteran underwent a VA examination in April 2000.  The 
medical history section of the exam report indicated that the 
veteran began experiencing shoulder girdle pain in 1993 while 
doing pushups and exercise in service.  The shoulder pain 
became more noticeable in about 1996, three years after 
entering service.  Examination showed pain was present when 
he raised his right arm vertically, and when he tried to 
lower it.  Pain was experienced when the arm was abducted to 
about 150 degrees.  He felt some grinding sensation during 
arm movement.  He had no difficulty on forward flexion and 
backward extension of the arm.  In the physical examination 
section of the report, the examiner indicated normal range of 
motion of the right shoulder, but noted that the veteran 
complained of tenderness when the right arm was abducted 
about 110 degrees.  There was no limitation with vertical 
elevation of the right arm above his head.  There was no 
tenderness of the arm, but there was shoulder pain when the 
arm was extended backward to 20 degrees.  No limitation on 
forward movement of the right arm was noted.  The examiner's 
diagnosis was degenerative osteoarthritis, right shoulder 
girdle.

In a June 2000 rating decision, service connection for 
degenerative osteoarthritis, right shoulder girdle was 
granted with an evaluation of 20 percent, effective February 
17, 2000.  

The veteran was given another VA examination in July 2000.  
Physical exam results indicated right shoulder, forward 
flexion 180 degrees, abduction 180 degrees, and internal and 
external rotation was 0 to 90 degrees.  There was no 
tenderness at that time.  The examiner's diagnosis was right 
shoulder, mild rotator cuff injury while in service.  The 
clinical examination was normal.  Range of motion was normal.  
No pain, no tenderness and no muscle wasting.

In an August 2000 rating decision, the veteran was informed 
that his evaluation of degenerative osteoarthritis of the 
right shoulder girdle, currently at 20 percent, was proposed 
to be decreased to 0 percent.  The RO stated that the 
proposed reduction was based on the July 2000 VA examination, 
which showed no limitation of right shoulder motion, and 
flexion and abduction were both full to 180 degrees with no 
pain or tenderness.  In a June 2001 rating decision, 
evaluation of the veteran's degenerative osteoarthritis of 
the right shoulder girdle was reduced from 20 percent to 0 
percent, effective October 1, 2001.

A personal hearing was held in October 2001.  The veteran 
contended that the July 2000 VA exam was incomplete.  The 
veteran stated that during his prior April 2000 VA exam, the 
examiner asked him a number of questions.  During the range 
of motion movements, the examiner asked the veteran if he was 
experiencing pain and discomfort on movement.  However, at 
his July 2000 VA exam, the veteran stated that the exam was 
much quicker, and the VA examiner did not ask him about pain 
in his right shoulder.  Therefore, the July 2000 VA exam 
results did not truly reflect the veteran's current right 
shoulder disorder.  At the time of the hearing, the veteran 
stated that he currently had right shoulder pain upon 
rotation.  This limited his ability to work around the house, 
to do yardwork or play sports activities.

The veteran received a VA examination in June 2002.  The 
veteran complained of flare-ups in the right shoulder, and 
right shoulder pain when lifting his arm above shoulder 
level.  He felt weakness in his right arm.  Physical exam 
results indicated tenderness 1+ at the acromioclavicular 
joint and at the head of the humerus.  No effusion was in the 
right shoulder.  Right shoulder movement was associated with 
crepitation sound.  Forward flexion was up to 150 degrees, 
with pain at 135 degrees. Abduction was up to 150 degrees, 
with pain at 150 degrees.  Internal and external rotation was 
0 to 90 degrees with no pain.  The impression was pain in the 
right shoulder, with advanced degenerative osteoarthritis of 
the right shoulder.

In a July 2002 rating decision, evaluation of the veteran's 
degenerative osteoarthritis, right shoulder girdle, was 
increased from 0 percent to 10 percent, effective October 1, 
2001.

In a October 2002 statement, the veteran indicated that his 
right shoulder condition had not improved, and had remained 
the same as when it was originally rated at 20 percent (in 
June 2000).  Through his representative, the veteran 
requested in November 2002 that the original 20 percent 
rating be restored for his degenerative osteoarthritis, right 
shoulder girdle.

The veteran was given a VA examination in April 2003.  The VA 
examiner indicated that regarding the right shoulder, forward 
flexion is 0 to 90 degrees, at which point he had an increase 
in pain and he could go up to 120 degrees.  The pain 
increased on repetition.  Shoulder abduction was 0 to 90 
degrees, at which point he experienced pain.  Repetitive 
abduction caused an increase in pain.  A January 2003 MRI of 
the right shoulder indicated multiple abnormalities.  
Significant degenerative changes and cartilage loss were 
noted.  The examiner described the veteran's limitation of 
motion of the right shoulder as marked.  It exhibited 
moderate to severe pain on use attributable to the service 
connected disability.  The diagnosis was moderately severe to 
severe degenerative arthritis of the right shoulder. 

In May 2003, the Board remanded the case to the RO to afford 
the veteran a review of the complete evidence of record, 
including the June 2002 and April 2003 VA exams, and for re-
adjudication of the claims in light of that evidence.  The 
claims stated were entitlement to a rating in excess of 10 
percent for service-connected postoperative residuals of 
revision of a meniscal tear, left knee, and entitlement to a 
rating in excess of 10 percent for service-connected 
degenerative arthritis of the right shoulder, to include 
restoration of the prior 20 percent evaluation for that 
disability.

In a June 2003 rating decision, evaluation of degenerative 
osteoarthritis, right shoulder girdle, was increased from 10 
percent to 20 percent, effective April 24, 2003.
Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the July 2002 Statement of 
the Case and the June 2003 Supplemental Statement of the 
Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    
 
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
However, in the particular facts of this case, the 
application of 38 C.F.R. § 3.159(b)(1) to the claim has not 
resulted in disadvantage to the veteran.

As set forth below, entitlement to restoration of a 20 
percent rating for service-connected degenerative 
osteoarthritis of the right shoulder girdle, for the period 
from October 1, 2001, to April 23, 2003, is granted.  Because 
the benefit sought on appeal is being granted in full, there 
is no harm or prejudice to the veteran's claim 
notwithstanding whatever procedural defects may have been 
committed by VA with regard to providing him with proper 
notification of, and complying with the duty to assist 
provisions of the VCAA.

II.	Entitlement to restoration of a 20 percent rating 
for service-connected degenerative osteoarthritis 
of the right shoulder girdle.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.). When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.
Under Diagnostic Code 5201, limitation of motion of the arm 
to 25 degrees from the side warrants a 40 percent rating.  
Limitation of motion of the arm midway between the side and 
shoulder level warrants a 30 percent rating.  Limitation of 
motion of the arm at shoulder level warrants a 20 percent 
rating.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (2003) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).  As already noted, the veteran was 
notified of the RO's intent to reduce his 20 percent rating 
by a letter dated August 2000.  Thereafter, he was afforded 
an opportunity to have a predetermination hearing, and given 
at least 60 days in which to present additional evidence.  
See 38 C.F.R. § 3.105(e), (h) (2003).

Final action to reduce the 20 percent rating was taken 
pursuant to § 3.105(e) in June 2001.  The veteran was 
informed of this decision by a letter in July 2001.  The 
reduction was made effective beginning October 1, 2001.  
Consequently, the RO did not violate any of the procedures 
required under § 3.105.  The veteran was notified of his 
rights, given an opportunity for a hearing and time to 
respond, and the reduction was made effective no sooner than 
permitted ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e) (2003).  As 
the reduction was taken  within five years of the award of 
the 20 percent rating, it is not governed by the provisions 
of 38 C.F.R. § 3.344 regarding stabilization of ratings.  See 
38 C.F.R. § 3.344(c) (2003).
 
Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  As is set forth 
below, the Board finds that the reduction of the 20 percent 
rating was not warranted, and the veteran is entitled to 
restoration of a 20 percent rating for service-connected 
degenerative osteoarthritis of the right shoulder girdle, for 
the period from October 1, 2001, to April 23, 2003.
The June 2000 rating decision, which granted service 
connection for degenerative osteoarthritis, right shoulder 
girdle with an evaluation of 20 percent effective, was 
largely based on the results of the April 2000 VA 
examination.  At this VA exam, the veteran stated that he 
experienced pain when he raised his right arm vertically, and 
when he tried to lower it.  When his arm was abducted to 
about 150 degrees, he felt pain in the right shoulder girdle.  
The physical examination indicated that the veteran 
complained of tenderness when the right arm was abducted 
about 110 degrees.  There was no limitation with vertical 
elevation of the right arm above his head.  No limitation on 
forward movement of the right arm was noted.  The diagnosis 
was degenerative osteoarthritis, right shoulder girdle.  

However, the veteran's subsequent July 2000 VA exam showed a 
normal, right shoulder examination.  Upon physical 
examination of the right shoulder, the VA examiner stated 
that forward flexion was 180 degrees, abduction was 180 
degrees, and internal and external rotation was 0 to 90 
degrees.  The examiner's diagnosis was mild rotator cuff 
injury while in service, and stated the clinical exam was 
normal.  The veteran's range of motion was normal, with no 
pain or tenderness of the right shoulder.  As a result of 
this VA exam, evaluation of the veteran's degenerative 
osteoarthritis of the right shoulder girdle was reduced from 
20 percent to 0 percent, effective October 1, 2001.

At his hearing in October 2001, the veteran stated that 
during his April 2000 VA exam, the examiner asked him 
questions about pain in his right shoulder.  During the range 
of motion movements, the examiner asked the veteran if he was 
experiencing pain and discomfort on movement.  However, at 
his July 2000 VA exam, the veteran stated that the VA 
examiner did not ask him questions about pain in his right 
shoulder.  The veteran felt that the July 2000 VA exam 
results did not truly reflect his current right shoulder 
disorder.  

The results of the July 2000 VA exam are of questionable 
credibility because prior exams showed that the veteran had 
experienced right shoulder pain and was diagnosed with a 
degenerative, right shoulder disorder.  The veteran's 
separation examination in October 1999 indicated that he had 
right rotator cuff tendonitis and right shoulder degenerative 
joint disease.  Soon thereafter, in the April 2000 VA exam, 
the veteran was diagnosed with degenerative osteoarthritis, 
right shoulder girdle.  Objective findings at the time showed 
right shoulder pain upon arm abduction to about 150 degrees, 
and tenderness when the veteran's right arm was abducted 
about 110 degrees.  Yet, three months later in July 2000, VA 
clinical exam results indicated normal range of motion in the 
right shoulder, with no pain or tenderness, and no diagnosis 
or clinical findings of a degenerative, right shoulder 
condition.

Results of the veteran's June 2002 VA exam support the 
position that the veteran does have a degenerative condition 
of his right shoulder and pain on use of his right shoulder.  
The veteran complained of flare-ups in the right shoulder, 
and right shoulder pain when lifting his arm above shoulder 
level.  Right shoulder movement was associated with 
crepitation sound.  Forward flexion was up to 150 degrees, 
with pain at 135 degrees. Abduction was up to 150 degrees, 
with pain at 150 degrees.  The examiner's clinical impression 
was pain in the right shoulder, with advanced degenerative 
osteoarthritis of the right shoulder.

Furthermore, the June 2002 VA exam results support the 
position that the veteran is entitled to restoration of a 20 
percent rating for service-connected degenerative 
osteoarthritis of the right shoulder girdle.  Regarding the 
veteran's right shoulder, forward flexion was shown up to 150 
degrees, with pain at 135 degrees.  Abduction was shown up to 
150 degrees, with pain at 150 degrees.  The actual range of 
motion, without consideration of painful motion, does not 
warrant restoration of a compensable evaluation of 20 percent 
under Diagnostic Code 5201.  However, in view of the painful 
motion of the right shoulder, restoration of a 20 percent 
rating is warranted under 38 C.F.R. §§ 4.40 and 4.45, as 
explained in DeLuca v. Brown, 8 Vet. App. at 204-7.  The 
Board finds that the veteran's disability picture more nearly 
approximates the criteria required for a 20 percent rating 
under Diagnostic Code 5201.  38 C.F.R. § 4.7.    





ORDER

Entitlement to restoration of a 20 percent rating for 
service-connected degenerative osteoarthritis of the right 
shoulder girdle, for the period from October 1, 2001, to 
April 23, 2003, is granted.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



